DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 11, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or fairly suggest the full scope of the claimed invention, most particularly element (i-2) which returns permeated water from downstream of the RO device directly back to the upstream side of the RO device e.g. to tank upstream, where such line branches off before RO permeate is returned to a facility for other treatment or reuse.  The closest prior art is represented by Hiroyuki and Keiryo as discussed in the rejection of record; Hiroyuki teaches returning RO permeate to a pure water production facility or to a manufacturing process, which may be the source of the feed to the RO membrane, but which would correspond to the claimed element (h-2).  Keiryo may be considered as suggesting recycling of retentate (which may be concentrated in waste) but does not teach or fairly suggest return of permeate or of a dilute TAAH stream consistent with the claim requirements.  At most, the prior art alone or in combination would suggest return of the stream after it has been treated in element (h-2), not before, such that the claimed invention would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777